—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Kings County (Steinhardt, J.), dated May 3, 1999, which granted the defendants’ motion pursuant to CPLR 3211 (a) (1) and (7) to dismiss the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
It is well settled that a court is required to assume the truth of a plaintiff’s allegations when considering a motion to dismiss pursuant to CPLR 3211 (a) (7) (see, Edmond v International Bus. Machs. Corp., 91 NY2d 949). In determining whether a complaint is sufficient so as to withstand a motion pursuant to CPLR 3211 (a) (7), “the sole criterion is whether the pleading states a cause of action, and if from its four corners factual allegations are discerned which taken together manifest any cause of action cognizable at law a motion for dismissal will fail” (Guggenheimer v Ginzburg, 43 NY2d 268, 275; see, Sutton v Aurnou, 149 AD2d 687).
Here the plaintiff demonstrated a viable cause of action alleging breach of contract based upon the defendants’ alleged failure to abide by certain terms of the escrow agreement which the parties executed in connection with the subject rental property. In addition, the documentary evidence submitted by the defendants did not definitively dispose of the plaintiff’s claims (see, CPLR 3211 [a] [1]; Juliano v McEntee, 150 AD2d 524). Accordingly, the defendants were not entitled to dismissal of the complaint. Santucci, J. P., Altman, Friedmann and McGinity, JJ., concur.